 



Exhibit 10.C

VIAD CORP
SUPPLEMENTAL TRIM PLAN
(As amended and restated August 20, 2003)



1.   Purpose of the Plan

The purpose of Supplemental TRIM Plan (the Plan) is to provide a select group of
management or highly compensated employees who are officers and key employees of
Viad Corp (the Company) and its subsidiaries with an opportunity to accumulate
pre-tax savings for retirement.



2.   Administration of the Plan

The Plan shall be administered by the Compensation Advisory Committee (the
Committee) the members of which shall be appointed by the Chief Executive
Officer of Viad Corp. Subject to the express provisions of the Plan, the
Committee shall have the authority to adopt, amend and rescind such rules and
regulations, and to make such determinations and interpretations relating to the
Plan, which it deems necessary or advisable for the administration of the Plan,
but it shall not have the power to amend, suspend or terminate the Plan. All
such rules, regulations, determinations and interpretations shall be conclusive
and binding on all parties.



3.   Participation in the Plan   (a)   Participation in the Plan shall be
restricted to those officers and key employees of the Company and its
subsidiaries whose pre-tax, elective deferrals to Viad Corp Capital Accumulation
Plan (“TRIM”) are actually limited by the elective deferral limitations
contained in Section 402 of the Internal Revenue Code to the extent such
deferrals do not reach the maximum employer-matchable percentage of their base
salary under the TRIM plan and whose timely written requests to defer the
receipt of compensation, which may be owed to them for services rendered, are
honored in whole or in part by the Committee, in its sole discretion. The
Committee may, in its discretion, offer to any employee who is part of the
select group of management or highly compensated employees who does not meet the
requirements of the preceding sentence, the opportunity to participate in the
Plan. A written request for deferral under paragraph 4 shall not be timely in
any event unless it is duly submitted to the Committee before the services to
which the base salary to be deferred is related have been rendered. No deferral
of compensation need be made by a participant in the Plan as a condition to
entitlement to the benefit described in paragraph 6(a)(iii).   (b)   If a
participant in the Plan shall (1) sever his or her employment with the Company
or one of its subsidiaries during or following such employment, (2) engage in
any activity in competition with the Company or any of its subsidiaries during
or following such employment, or (3) remain in the employ of a corporation which
for any reason ceases to be a subsidiary of the Company, his or her
participation in the Plan shall automatically terminate, and the Committee may
direct, in its sole discretion, that he or she be paid in a lump sum the
aggregate amount credited to his or her deferred compensation account as of

 



--------------------------------------------------------------------------------



 





    the date his or her employment is severed or the Committee determines that
he or she has engaged in such competitive activity or that his or her employer
is no longer a subsidiary of the Company.   (c)   Notwithstanding any other
provision of the Plan, if the Company effects a spin-off or other distribution
to its shareholders (a “Spin-off”) of any of its subsidiaries (such subsidiary,
“Spinco”), the Spin-off shall not be considered to result in the termination of
employment of any participants who are employed with either the Company and its
remaining subsidiaries or with Spinco and its subsidiaries immediately following
the spin-off. Furthermore, with respect to participants who are employed with
Spinco and its subsidiaries immediately following the Spin-off, all references
in the Plan to termination of employment shall be deemed to include employment
with Spinco and its subsidiaries; provided, that such participants shall not be
eligible to continue to defer compensation under the Plan (although they may be
permitted to do so under a successor or similar plan of Spinco).   4.   Requests
for Deferral

All requests for deferral of compensation must be made in writing 30 days prior
to the beginning of each quarter and shall be in such form and shall contain
such terms and conditions as the Committee may determine. Each such request
shall specify the percentage or dollar amount of base salary if any, but in no
event shall the amount to be deferred in a Plan year be greater than the lesser
of (i) $35,000, or the amount specified by the Internal Revenue Service under
Code Section 415, Defined Contribution Annual Maximum, less the total amount of
all contributions of whatever nature, to the Participant’s TRIM account during
the same time period, or (ii) 12% of the participant’s base salary in the Plan
year. Each such request shall also specify (1) the date when payment of the
aggregate amount credited to the deferred compensation account is to commence
(which shall not be earlier than age 55 nor later than the actual retirement
date) and (2) whether such payment is then to be made in a lump sum or in
quarterly or annual installments, and the period of time (not in excess of ten
years) over which the installments are to be paid. The Committee shall not,
under any circumstances, accept any request for deferral greater than the limits
defined above, or any request which is not in writing or which is not timely
submitted.



5.   Deferral of Compensation

The Committee shall notify each individual who has submitted a request for
deferral of compensation whether or not such request has been accepted and
honored. If the request has been honored in whole or in part, the Committee
shall advise the participant of the percentage of his or her compensation which
the Committee has determined to be deferred. The Committee shall further advise
the participant of its determination as to the date when payment of the
aggregate amount credited to the participant’s deferred compensation account is
to commence, whether payment of the amount so credited as of that date will then
be made in a lump sum or in quarterly or annual installments, and if payment is
to be made in installments, the period of time over which the installments will
be paid. Upon subsequently being advised of the existence of special
circumstances which are beyond the participant’s control and which impose a
severe financial hardship on the participant or his or her beneficiary, the
Committee may, in its sole and exclusive

 



--------------------------------------------------------------------------------



 



discretion, modify the deferral arrangement established for that participant to
the extent necessary to remedy such financial hardship.



6.   Deferred Compensation Account   (a)   A deferred compensation account shall
be maintained for each participant of this Plan by his or her employer. The
employer shall credit to each participant’s account the following amounts, as
appropriate:

          (i)     The deferral duly elected under this Plan on the date the
participant would have received such deferral as base salary;

          (ii)    Based on the provision of the TRIM Plan in effect at the time,
an amount with respect to the deferrals in (1), above, calculated on the same
basis as the employer’s then current matching contribution on elective deferrals
under the TRIM Plan on the first day of each quarter. In no event shall this
amount exceed the maximum amount of matching contributions which would be
available, assuming the participant elects the maximum deferrals allowed under
TRIM and the limitations on elective deferrals contained in Code Section 402 do
not apply, less the amount of actual matching contributions made by the employer
to the participant’s TRIM account, if any, for the same period;

          (iii)   Based on the provisions of the TRIM Plan in effect at the
time, and not withstanding the amount, if any, of deferrals in (i) above, an
amount equal to the employer matching contributions which would have been made
to the participant’s TRIM Plan account based on the amount of elective deferrals
actually made by said participant to the TRIM Plan, but for the application of
Code Section 401(a)(17) or any other similar law on the first day of each
quarter; and

          (iv)    Interest on the participant account balance at a per annum
rate equal to the yield as of January 1, April 1, July 1, and October 1 on
Merrill Lynch Taxable Bond Index-Long Term Medium Quality (A3) Industrial Bonds
or such other rate the Committee may determine in its sole discretion, credited
quarterly prior to the termination of the participant’s deferral period, or if
the deferred compensation account is to be paid in installments, prior to the
termination of such installment period.



(b)   The Company or employer, as the case may be, shall not be required to
physically segregate any amounts of money or property or otherwise provide for
funding of any amounts credited to the deferred compensation accounts of
participants in the Plan. Participants have no claim, interest or right to any
particular funds or property that the Company or any employer may choose to
reserve or otherwise use to provide for its liabilities under this Plan and the
participants of this Plan shall have the rights of general creditor only with
respect to their interests in the Plan.   7.   Designation of Beneficiary

Each participant in the plan shall deliver to the Committee a written
instrument, in the form provided by the Committee, designating one or more
beneficiaries to whom payment of the amount

 



--------------------------------------------------------------------------------



 



credited to his or her deferred compensation account shall be made in the event
of his or her death. Unless the Committee shall otherwise determine, such
payments shall be made in such amounts and at such times as they would otherwise
have been paid to the participant if he had survived.



8.   Nonassignability of Participant Rights

No right, interest or benefit under the Plan shall be assignable or transferable
under any circumstances other than to a participant’s designated beneficiary in
the event of his or her death, nor shall any such right, interest or benefit be
subject to or liable for any debt, obligation, liability or default of any
participant. In the event of any attempt to assign or transfer any right,
interest or benefit under the Plan, or to subject any such right, interest or
benefit to a debt, obligation, liability or default of a participant, his or her
participation in the Plan shall terminate on the date such an attempt is made,
and he or she shall be paid in a lump sum the aggregate amount credited to his
or her deferred compensation account as of that date.



9.   Rights of Participants

A participant in the Plan shall have only those rights, interest or benefits as
are expressly provided in the Plan. This Plan does not create for any employee
or participant any right to be retained in service by any Company nor affect the
right of any such Company to discharge any employee or participant from
employment.



10.   Amendment, Suspension or Termination of the Plan   (a)   The Board of
Directors of the Company (the Board) may from time to time amend, suspend or
terminate the Plan, in whole or in part, and if the Plan is suspended or
terminated, the Board may reinstate any or all provisions of the Plan, except
that no amendment, suspension or termination of the Plan shall, without consent
of a participant, adversely affect such participant’s right to receive payment
of the entire amount credited to his or her deferred compensation account on the
date of such Board action. In the event the Plan is suspended or terminated, the
Board may, in its discretion, direct the Committee to pay to each participant
the amount credited to his or her account either in a lump sum or in accordance
with the Committee’s prior determination regarding the method of payment.   (b)
  Any action by Viad Corp under the Plan may be by resolution of its Board of
Directors, or by any person or persons duly authorized by resolution of said
Board to take such action.   11.   Effective Date

The Plan shall become effective on the date of its approval by the Board or on
such other date as the Board may direct. The Plan year is January 1 to
December 31.

 